     Case 2:21-cv-05988-VAP-AS Document 1 Filed 07/23/21 Page 1 of 9 Page ID #:1




1    John C. Taylor, State Bar No. 78389
     Neil K. Gehlawat, State Bar No. 289388
2    TAYLOR & RING, LLP
     1230 Rosecrans Avenue, Suite 360
3    Manhattan Beach, California 90266
     Telephone: (310) 209-4100
4    Facsimile: (310) 208-5052
5    Attorneys for Plaintiffs
6

7
                                 UNITED STATES DISTRICT COURT
8
                                CENTRAL DISTRICT OF CALIFORNIA
9

10                                                   )
     GUILLERMO AMEZCUA, JR., CESAR                       CASE NO.
                                                     )
11   AMEZCUA, EVELYN FIGUEROA, and                   )
     CRYSTAL AMEZCUA, individually and               )   COMPLAINT FOR DAMAGES
12
     as co-successors-in-interest to Guillermo       )
                                                     )
13   Amezcua; J.A. and E.A., minors, by and          )      1. Fourth Amendment (42 U.S.C. §
     through their guardian ad litem, Laura Najar,   )   1983)
14                                                   )
     individually and as co-successors-in-interest   )      2. Fourteenth Amendment (42
15
     to Guillermo Amezcua;                           )   U.S.C. § 1983)
                                                     )
16                                                   )      3. Battery (Wrongful Death and
                         Plaintiffs,                 )   Survival Action)
17
     vs.                                             )      4. Violation of Bane Act (Cal. Civil
                                                     )
18                                                   )   Code § 52.1)
     CITY OF SAN FERNANDO, a public                  )      5. Negligence (Wrongful Death and
19                                                   )
     entity; and DOES 1-20, inclusive,               )   Survival Action)
20                                                   )
                                                     )
21                       Defendants.                 )   DEMAND FOR JURY TRIAL
22

23                                COMPLAINT FOR DAMAGES
24         1.     Plaintiffs Guillermo Amezcua, Jr., Cesar Amezcua, Evelyn Figueroa, Crystal
25   Amezcua, J.A., and E.A. (all together, “Plaintiffs”), for their Complaint against
26   Defendants City of San Fernando and Does 1-20, inclusive, allege as follows:
27   ///
28   ///


                                                 1

                                       COMPLAINT FOR DAMAGES
     Case 2:21-cv-05988-VAP-AS Document 1 Filed 07/23/21 Page 2 of 9 Page ID #:2




1                                 JURISDICTION AND VENUE
2          2.     This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and
3    1343(a)(3)-(4) because Plaintiffs assert claims arising under the laws of the United States,
4    including 42 U.S.C. § 1983 and the Fourth and Fourteenth Amendments of the United
5    States Constitution. The Court has supplemental jurisdiction over Plaintiffs’ claims
6    arising under state law pursuant to 28 U.S.C. § 1367(a), because those claims are so related
7    to the federal claims that they form part of the same case or controversy under Article III
8    of the United States Constitution.
9          3.     Venue is proper in this Court under 28 U.S.C. § 1391(b) because (1) a
10   substantial part of the events or omissions giving rise to the claim occurred in this judicial
11   district; and (2) Defendants reside within this judicial district.
12                                             PARTIES
13         4.     Plaintiffs are the children of Guillermo Amezcua (“Decedent”) and are
14   residents of the County of Los Angeles, State of California. They bring these claims
15   individually and as co-successors-in-interest to Decedent. Their co-successor-in-interest
16   declarations pursuant to CCP section 377.32 are attached hereto as “Exhibit A.” A petition
17   to appoint Laura Najar as the guardian ad litem for minors J.A. and E.A. is being filed
18   concurrently with this complaint.
19         5.     At all relevant times, Defendant City of San Fernando (“City”) is and was a
20   municipal corporation existing under the laws of the State of California with the capacity
21   to be sued. The City is responsible for the actions, omissions, policies, procedures,
22   practices, and customs of its various agents and agencies, including the San Fernando
23   Police Department and its agents and employees. The City was responsible for ensuring
24   that the actions, omissions, policies, procedures, practices, and customs of its employees
25   and agents complied with the laws of the United States and the State of California. At all
26   relevant times, the City was the employer of Defendants Does 1-20 and is vicariously
27   liable for their acts and omissions pursuant to California Government Code § 815.2.
28   ///


                                                    2

                                          COMPLAINT FOR DAMAGES
     Case 2:21-cv-05988-VAP-AS Document 1 Filed 07/23/21 Page 3 of 9 Page ID #:3




1           6.    Does 1-20 are sworn police officers employed by the City, who were
2    involved in the killing of Decedent. The names of Does 1-20 are unknown to Plaintiffs at
3    this time, who therefore sue such officers by fictitious names. Plaintiffs will amend their
4    Complaint to show the true names and capacities of Does 1-20 when they have been
5    ascertained. At all relevant times, Does 1-20 were acting under color of law and within
6    the course and scope of their respective duties as police officers and with the complete
7    authority and ratification of their principal, the City.
8           7.    At all relevant times, each and every defendant was the agent of each and
9    every other defendant and had the legal duty to oversee and supervise the hiring, conduct
10   and employment of each and every defendant.
11          8.    On May 3, 2021, Plaintiffs filed a claim for damages with the City pursuant
12   to applicable sections of the California Government Code. The City rejected Plaintiffs’
13   claims on June 30, 2021.
14                     FACTS COMMON TO ALL CLAIMS FOR RELIEF
15          9.    Plaintiffs repeat and re-allege each and every allegation in the above
16   paragraphs of this Complaint with the same force and effect as if fully set forth herein.
17          10.   On April 10, 2021, Decedent was seated in his vehicle, which was parked in
18   front of his home in the 400 block of Harps Street in San Fernando, California.
19          11.   Officers from the San Fernando Police Department arrived on scene and
20   exited their patrol vehicles while pointing their guns at Decedent’s car.
21          12.   The officers started yelling commands, including “let me see your hands.”
22          13.   Within     seconds    of   yelling    commands,    multiple    officers   started
23   indiscriminately shooting into Decedent’s vehicle.
24          14.   Decedent was struck by the officers’ bullets while inside his vehicle. He
25   lived for a period of time before succumbing to his injuries.
26          15.   Decedent never posed an imminent threat of death or serious bodily injury to
27   any of the officers prior to the officers firing multiple times into his vehicle and killing
28   him.


                                                    3

                                         COMPLAINT FOR DAMAGES
     Case 2:21-cv-05988-VAP-AS Document 1 Filed 07/23/21 Page 4 of 9 Page ID #:4




1                                 FIRST CLAIM FOR RELIEF
2                            Fourth Amendment (42 U.S.C. § 1983)
3                                 (Against Defendants Does 1-20)
4          16.    Plaintiffs repeat and re-allege each and every allegation in the above
5    paragraphs of this Complaint with the same force and effect as if fully set forth herein.
6          17.    Defendants Does 1-20 detained Decedent without reasonable suspicion that
7    he had committed a crime. Defendants Does 1-20 also used excessive and unreasonable
8    force against Decedent when they shot multiple times into his vehicle and killed him. This
9    conduct deprived Decedent of his right to be secure in his person against unreasonable
10   searches and seizures as guaranteed under the Fourth Amendment and applied to state
11   actors by the Fourteenth Amendment.
12         18.    As a result of the foregoing, Decedent lost his life. Up until the time of his
13   death, he experienced physical pain and emotional distress.
14         19.    The conduct of Defendants Does 1-20 was willful, wanton, malicious, and
15   done with reckless disregard for the rights and safety of Decedent, and therefore warrants
16   the imposition of punitive damages.
17         20.    Defendants Does 1-20 are liable for Decedent’s injuries and death, either
18   because they engaged in the above conduct, because they were integral participants in the
19   above conduct, or because they failed to intervene to prevent the above conduct.
20         21.    Plaintiffs bring this claim in their representative capacities and seek damages
21   for Decedent’s pain and suffering. Plaintiffs also seek attorney fees.
22                              SECOND CLAIM FOR RELIEF
23                         Fourteenth Amendment (42 U.S.C. § 1983)
24                                (Against Defendants Does 1-20)
25         22.    Plaintiffs repeat and re-allege each and every allegation in the above
26   paragraphs of this Complaint with the same force and effect as if fully set forth herein.
27         23.    Plaintiffs each had a cognizable interest under the Due Process Clause of the
28   Fourteenth Amendment of the United States Constitution to be free from state actions that


                                                  4

                                        COMPLAINT FOR DAMAGES
     Case 2:21-cv-05988-VAP-AS Document 1 Filed 07/23/21 Page 5 of 9 Page ID #:5




1    would deprive them of life, liberty, or property in such a manner as to shock the
2    conscience, including state actions that interfere with Plaintiffs’ familial relationship with
3    their loved one and family member, Decedent.
4          24.    The aforementioned actions of Defendants Does 1-20, along with
5    undiscovered conduct, shock the conscience, in that they acted with deliberate indifference
6    to the constitutional rights of Plaintiffs or with purpose to harm unrelated to any legitimate
7    law enforcement objective.
8          25.    As a result of Defendants Does 1-20’s conduct, Decedent lost his life and
9    Plaintiffs were harmed.
10         26.    The conduct of Defendants Does 1-20 was willful, wanton, malicious, and
11   done with reckless disregard for the rights and safety of Decedent, and therefore warrants
12   the imposition of punitive damages.
13         27.    Plaintiffs bring this claim in their individual capacities and seek damages for
14   the loss of familial relationship. Plaintiffs also seek attorney fees.
15                                  THIRD CLAIM FOR RELIEF
16                       Battery (Wrongful Death and Survival Action)
17                                    (Against All Defendants)
18         28.    Plaintiffs repeat and re-allege each and every allegation in the above
19   paragraphs of this Complaint with the same force and effect as if fully set forth herein.
20         29.    Defendants Does 1-20, while working as police officers, and acting within
21   the course and scope of their duties, used unreasonable and excessive force against
22   Decedent. As a result of the actions of Defendants Does 1-20, Decedent was harmed and
23   ultimately died.
24         30.    The City is vicariously liable for the wrongful acts of Defendants Does 1-20
25   pursuant to section 815.2(a) of the California Government Code. Defendants Does 1-20
26   are liable for their own wrongful acts pursuant to section 820(a) of the California
27   Government Code.
28   ///


                                                    5

                                         COMPLAINT FOR DAMAGES
     Case 2:21-cv-05988-VAP-AS Document 1 Filed 07/23/21 Page 6 of 9 Page ID #:6




1          31.    The conduct of Defendants Does 1-20 was willful, wanton, malicious, and
2    done with reckless disregard for the rights and safety of Decedent, entitling Plaintiffs to
3    an award of punitive damages.
4          32.    Plaintiffs bring this claim in their individual and representative capacities and
5    seek wrongful death and survival damages.
6                                FOURTH CLAIM FOR RELIEF
7                         Violation of Bane Act (Cal. Civil Code § 52.1)
8                                      (Against All Defendants)
9          33.    Plaintiffs repeat and re-allege each and every allegation in the above
10   paragraphs of this Complaint with the same force and effect as if fully set forth herein.
11         34.    Defendants Does 1-20, while acting within the course and scope of their
12   duties, intentionally committed and attempted to commit acts of violence against
13   Decedent, including using unreasonable and excessive force or by integrally participating
14   and failing to intervene in the above acts.
15         35.    When Defendants Does 1-20 shot indiscriminately into Decedent’s vehicle,
16   they acted with reckless disregard for his civil rights, including without limitation his right
17   to be free from unreasonable seizures, to due process, and to life, liberty, and property.
18         36.    Defendants Does 1-20 successfully interfered with the above civil rights of
19   Decedent.
20         37.    The conduct of Defendants Does 1-20 caused Decedent’s death.
21         38.    The City is vicariously liable for the wrongful acts of Defendants Does 1-20
22   pursuant to section 815.2(a) of the California Government Code.
23         39.    The conduct of Defendants Does 1-20 was willful, wanton, malicious, and
24   done with reckless disregard for the rights and safety of Decedent, entitling Plaintiffs to
25   an award of punitive damages.
26         40.    Plaintiffs bring this claim in their representative capacities and seek survival
27   damages, statutory damages, and attorney fees.
28   ///


                                                    6

                                         COMPLAINT FOR DAMAGES
     Case 2:21-cv-05988-VAP-AS Document 1 Filed 07/23/21 Page 7 of 9 Page ID #:7




1                                  FIFTH CLAIM FOR RELIEF
2                       Negligence (Wrongful Death and Survival Action)
3                                     (Against All Defendants)
4          41.    Plaintiffs repeat and re-allege each and every allegation in the above
5    paragraphs of this Complaint with the same force and effect as if fully set forth herein.
6          42.    The actions and inactions of Defendants Does 1-20 described above –
7    together with undiscovered conduct – were negligent and reckless.
8          43.    The following conduct of Defendants Does 1-20, without limitation, fell
9    below the standard of care:
10                a.     The decision to detain Decedent without reasonable suspicion that he
11                       had committed a crime;
12                b.     The failure to use proper de-escalation tactics;
13                c.     The failure to give Decedent an opportunity to comply with their
14                       commands; and
15                d.     The decision to shoot indiscriminately into Decedent’s vehicle when
16                       Decedent never posed an imminent threat of death of serious bodily
17                       injury to the officers.
18         44.    As a direct and proximate result of the conduct of Defendants Does 1-20 as
19   alleged above, together with other undiscovered conduct, Decedent was harmed and
20   ultimately died.
21         45.    Defendant City is vicariously liable for the wrongful acts of Defendants Does
22   1-20 pursuant to section 815.2(a) of the California Government Code. Defendants Does
23   1-20 are liable for their own wrongful acts pursuant to section 820(a) of the California
24   Government Code.
25         46.    Plaintiffs bring this claim in their individual and representative capacities and
26   seek wrongful death and survival damages.
27   ///
28   ///


                                                   7

                                         COMPLAINT FOR DAMAGES
     Case 2:21-cv-05988-VAP-AS Document 1 Filed 07/23/21 Page 8 of 9 Page ID #:8




1                                      PRAYER FOR RELIEF
2          WHEREFORE, Plaintiffs request entry of judgment in their favor and against
3    Defendants as follows:
4          A.       For wrongful death damages, in an amount to be proven at trial;
5          B.       For survival damages, in an amount to be proven at trial;
6          C.       For punitive damages against the individual defendants, in an amount to be
7    proven at trial;
8          D.       For statutory damages pursuant to Cal. Civil Code § 52.1, in an amount to be
9    proven at trial;
10         E.       For interest;
11         F.       For reasonable costs of this suit and attorneys’ fees; and
12         G.       For such further other relief as the Court may deem just, proper, and
13   appropriate.
14
     Dated: July 19, 2021                            TAYLOR & RING
15

16
                                                     By: /s/ Neil K. Gehlawat
17
                                                        John C. Taylor
18                                                      Neil K. Gehlawat
19
                                                        Attorneys for Plaintiffs

20

21

22

23

24

25

26

27

28



                                                    8

                                          COMPLAINT FOR DAMAGES
     Case 2:21-cv-05988-VAP-AS Document 1 Filed 07/23/21 Page 9 of 9 Page ID #:9




1
                                 DEMAND FOR JURY TRIAL
2          Plaintiffs hereby demand a trial by jury.
3
     Dated: July 19, 2021                         TAYLOR & RING
4

5

6
                                                  By: /s/ Neil K. Gehlawat
                                                     John C. Taylor
7                                                    Neil K. Gehlawat
8                                                    Attorneys for Plaintiffs
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                  9

                                       COMPLAINT FOR DAMAGES
